    Case: 1:18-cv-06829 Document #: 111 Filed: 05/10/19 Page 1 of 15 PageID #:499




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

JOHN HORTON,                                               )
                                                           )
                Plaintiff,                                 )            Case No. 18 C 6829
                                                           )
                v.                                         )            Hon. Harry D. Leinenweber
                                                           )            District Judge
CITY OF ROCKFORD, et al.,                                  )
                                                           )            JURY TRIAL DEMANDED
                Defendants.                                )

           PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO DISMISS

         Plaintiff, John Horton, through his attorneys, Loevy & Loevy, hereby respectfully

submits this Response in Opposition to the Defendants’, other than Defendant Bruce Scott,

Robert Redmond, and Estate of Howard Forrester, Motion to Dismiss Plaintiff’s Amended

Complaint. (Doc. 101). In support, Plaintiff states as follows:

                                               INTRODUCTION

         Defendants Paul Arduino, James Barton, Rich Gambini, Daniel Gray, Greg Hanson,

Dominic Iasparro, Steve Johnson, Clint Kellett, Estate of Gregory Lindmark, Charles McDonald,

Russell Nelson, Steven Olson, Anthony Piccirilli, Stephen Pirages, Sam Pobjecky, John Pozzi,

Mark Schmidt, Daniel Scott, and Paul Triolo have moved to dismiss Plaintiff’s First Amended

Complaint. (Doc. 101). The moving Defendants make three arguments: 1) the Amended

Complaint fails to alleged sufficient personal involvement; 2) the federal conspiracy claim

(Count V) is not available to Plaintiff because the Defendants are state actors; and 3) the statute

of limitation on Plaintiff’s state law claims (Counts VII (IIED) and VIII (conspiracy)) has

expired. The first two arguments have no merit, but the third does. 1



1
 Plaintiff concedes that his intentional infliction of emotional distress (Count VII) and state law conspiracy (Count
VIII) claims are time-barred and does not contest the dismissal of these two claims.
     Case: 1:18-cv-06829 Document #: 111 Filed: 05/10/19 Page 2 of 15 PageID #:500



                             RELEVANT FACTUAL ALLEGATIONS

        At this stage, “the court must construe all of the plaintiff’s factual allegations as true, and

must draw all reasonable inferences in the plaintiff’s favor.” Virnich v. Vorwald, 664 F.3d 206,

212 (7th Cir. 2011). Individual paragraphs using the term “defendants” are not be read in

isolation; courts are to evaluate complaints as a whole in order to determine whether they put

defendants on sufficient notice of the claims against them. See McCullough v. Hanley, 2018 WL

3496093, at *8 (N.D. Ill. July 20, 2018) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

U.S. 308, 323 (2007)); Engel v. Buchan, 710 F.2d 698, 710 (7th Cir. 2013) (“reading the

allegations sensibly and as a whole, there is no genuine uncertainty as to who is responsible for

what.”); Hyung Seok Koh v. Graf, 2013 WL 5348326, at *4 (N.D. Ill. Sept. 24, 2013) (same).

        In 193 paragraphs, Plaintiff has provided specific, detailed allegations of Defendants’

misconduct, which resulted in his wrongful conviction. Rather than repeat the allegations of his

complaint here, Plaintiff incorporates them by reference (Doc. 88) and refers to specific

allegations in the argument section below as needed.

                                              ARGUMENT

        The Federal Rules permit notice pleading and only require a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Dismissal for failure to state a

claim under Rule 12(b)(6) is proper only where “the allegations in a complaint, however true, could not

raise a claim of entitlement to relief.” Virnich, 664 F.3d at 212. Plaintiff’s complaint plainly suffices.

I.      Plaintiff Has Pled Sufficient Personal Involvement to Meet the Federal Pleading
        Requirements.

        A.       Defendants Arduino, Barton, Gambini, Gray, Hanson, Johnson, Kellett,
                 McDonald, Nelson, Piccirilli, Pirages, Pobjecky, Schmidt, D. Scott, Triolo,
                 and Lindmark (Estate of Gregory Lindmark)

        These defendants move to dismiss on the ground that Plaintiff’s Amended Complaint

“lump” them together and fails to allege the defendants’ individual involvement. This argument

                                                      2
   Case: 1:18-cv-06829 Document #: 111 Filed: 05/10/19 Page 3 of 15 PageID #:501



fails because under Seventh Circuit law, allegations explicitly directed at all or a particular

subgroup of defendants are sufficient to plead personal involvement after Iqbal, even if each

defendant comprising the group is not named individually in each separate paragraph. Brooks v.

Ross, 578 F.3d 574, 582 (7th Cir. 2009) (finding a complaint alleging that all members of a

group of defendants engaged in misconduct unobjectionable); Burks v. Raemisch, 555 F.3d 592,

594 (7th Cir. 2009) (holding that a prisoner’s statement that he repeatedly alerted a group of

medical personnel to his medical condition and they did nothing in response, causing injury,

stated a claim so long as the complaint at some point identified all of the medical personnel

involved).

       With respect to Plaintiff’s interrogation, and resultant involuntary and fabricated

confession, the amended complaint is clear: all the individual Defendants participated in this

misconduct. Plaintiff, on his own accord, went to the Winnebago Public Safety Building. (Doc.

88 ¶39). The amended complaint alleges that the “Defendant Officers” – meaning all of them –

“detained and interrogated him on and off through the evening and into the early morning for

approximately ten hours, outside the presence of a parent, guardian, attorney, or other adult

interested in his welfare.” Id. ¶41. After the Plaintiff provided Defendants Scott and Forrester

with information regarding to his activities on the day of shooting, the “Defendant Officers used

the information that John provided to them as a baseline of their fabricated version of events.” Id.

¶45. For several hours, the Defendant Officers used various psychological and manipulative

techniques, threatened Plaintiff with physical harm, as well as denied him proper nutrition and

sleep to coerce him into adopting their made-up story. Id. ¶¶46, 48, 51, 53, 56, 57, 63.

       The Defendants Officers manipulated Plaintiff into believing that he was no longer safe

in the neighborhood. Id. ¶57. Plaintiff had explained to one or more of the Defendant Officers

that it was his cousin, Buddy English, who committed the crime and that his brother, Larry could

                                                  3
   Case: 1:18-cv-06829 Document #: 111 Filed: 05/10/19 Page 4 of 15 PageID #:502



confirm this. Id. ¶56. Rather than conducting a thorough investigation, Defendant Officers “put

Buddy in the room near [Plaintiff] and opened the doors just long enough for [Plaintiff] to hear

Buddy claim that he did not do it. In effect, the Defendant Officers communicated to [Plaintiff]

that Buddy knew that [Plaintiff] reported him to the police and that Buddy, who had a criminal

history, was mad.” Id. ¶57. They also made Plaintiff believe that his brother was not backing his

story, even though this was untrue and Larry also told the Defendant Officers that Buddy was the

one responsible for the shooting. Id. ¶58. Plaintiff was scared, confused, and exhausted. Id. ¶¶55,

60, 61. The Defendant Officers seized this opportunity and had a new detective (Defendant

Redmond) talk to Plaintiff to be the “reasonable” officer. Eventually, Plaintiff succumbed to the

Defendant Officers manipulation and tactics and told them “whatever they wanted.” Id. ¶¶66, 67.

       These allegations give the Defendants fair notice of the claims and are sufficient under

Rule 8. Springs v. Schwarz, 2017 WL 4130504, at *3 (N.D. Ill. Sept. 9, 2017) (“Group pleading

that refers to ‘Defendants’ collectively is sufficient under Rule 8 when a plaintiff provides

enough detail about the nature of the allegations to put each defendant on fair notice of the

claims.”). Yet, Defendants seek to place a higher burden on the Plaintiff than the federal rules

require. Defendants submit that because Plaintiff “pursued his claims of innocence through

multiple appeals and post-conviction proceedings,” he should be compelled to identify the

specific actions of each individual defendant. (Doc. 101 pp.2-3). Courts in this district have

repeatedly denied motion to dismiss asserting similar “group pleading” arguments, including in

wrongful conviction cases like this one. Rivera v. Lake Co., 974 F. Supp. 2d 1179, 1194-95

(N.D. Ill. 2013); Koh, 2013 WL 5348326, at *4; Sanders v. City of Chicago Heights, 2014 WL

5801181, at *3 (N.D. Ill. Nov. 7, 2014) (rejecting defendants’ “group pleading” argument

because “[u]nder the circumstances, Plaintiff has alleged sufficient details that present a ‘story

that holds together’ in relation to his due process claim and the derivative conspiracy and failure


                                                  4
   Case: 1:18-cv-06829 Document #: 111 Filed: 05/10/19 Page 5 of 15 PageID #:503



to intervene claims.”); Starks v. City of Waukegan, 946 F. Supp. 2d 780, 786 (2013) (plaintiff

provided Rule 8(a) notice and “the fact that some paragraphs of the complaint refer to “the

Defendants” rather than listing each defendant’s name does not require dismissal”); Kuri v. City

of Chicago, 2014 WL 114283, at *7 (N.D. Ill. Jan. 10, 2014) (“Although it relies on ‘group

pleading,’ Kuri’s complaint is coherent, and the basis of his claims is easily understood.”);

Johnson v. Village of Maywood, 2012 WL 5862756, *2 (N.D. Ill. Nov. 19, 2012) (rejecting

argument that complaint that “lumped” police officers together should be dismissed: “Plaintiff

could have made identical factual allegations in five separate paragraphs, alleging one-by-one

that each Defendant witnessed or participated in the attack and failed to come to his aid. Plaintiff

could have done so, but he was not required to”). To be clear, there is nothing preventing each of

the named Defendants from answering each allegation in the Amended Complaint. Each

Defendant is completely free to admit, deny, or claim lack of knowledge as to every allegation

Plaintiff has pled, consistent with that particular Defendant’s view of the truth. Given this

context, Defendants’ group pleading argument should be rejected.

       Further, where Plaintiff possesses the requisite knowledge, many of the complaint’s

allegations do identify specific individuals and what actions they took. For example, the

amended complaint makes clear that “at one point, Defendant Forrester vowed that even if

someone came in and claimed responsibility for the crime, [the Plaintiff] would not be leaving

the building,” and when Forrester told Plaintiff that he would “fry in the electric chair,” the

Defendant Officers “either participated or stood idle and did nothing to prevent it. Id. ¶¶49, 51;

see also, id. ¶¶31, 43, 50, 52, 54, 58, 62-65, 68, 70-71, 73-74, 79-80, 87, 91-92. “Rule 8(a) is

not so rigid that it requires a plaintiff, without the benefit of discovery, to connect every single

alleged instance of misconduct in the complaint to every single specific officer.”

Koh, 2013 WL 5348326, at *4.


                                                 5
   Case: 1:18-cv-06829 Document #: 111 Filed: 05/10/19 Page 6 of 15 PageID #:504



       With regards to Plaintiff’s fabrication and Brady claims, Plaintiff spells out the

Defendant Officers’ involvement. The Defendant Officers knew that Plaintiff was not involved

in the shooting, that he repeatedly proclaimed his innocence, and that he only recited their

fabricated story after they made him believe that he would not walk out of that building alive and

his family had abandoned him. Id. ¶¶47-50, 54-60, 67, 69. In order to support the fabricated

confession, “Defendant Officers also made false statements in their reports”, specifically,

“Defendant Officers’ recitations of the interrogation contained fabrications.” Id. ¶74. The

amended complaint further explains that the “Defendant Officers coerced Lynn Hollingshed – a

fifteen year old boy – to make incriminating statements about [the Plaintiff].” Id. ¶76. Mr.

Hollingshed was a vulnerable witness because he had a criminal record and was potentially

facing charges for a shooting incident a month prior. Id. ¶¶78, 80.

       In the complaint, Plaintiff identified Defendant Pozzi as the officer who bought Mr.

Hollingshed in for interrogation the same night that the Defendant Officers obtained Plaintiff’s

fabricated confession. Id. ¶79. Defendant Pozzi was the officer who investigated the prior

shooting and Plaintiff believes that the “Defendant Officers were [also] familiar with this prior

incident.” Id. ¶80. One or more of the Defendant Officers used this information to coerce Mr.

Hollingshed into signing a false statement implicating the Plaintiff. Id. ¶81. The Defendant

Officers withheld this information from Plaintiff, his criminal defense attorney, and prosecutors.

As a result of the Defendant Officers’ individual and collective, unlawful acts, Plaintiff was

arrested detained, prosecuted and convicted for a crime they knew he did not commit. Id. ¶84.

These allegations are more than sufficient at this stage. Rivera 974 F. Supp.2d at 1194-95 (N.D.

Ill. 2013) (“an allegation directed at multiple defendants can be adequate to plead personal

involvement. … This Court recognizes that a plaintiff may not be able to attribute misconduct to

specific individuals where the plaintiff did not know the identity of the offender at the time of the


                                                 6
   Case: 1:18-cv-06829 Document #: 111 Filed: 05/10/19 Page 7 of 15 PageID #:505



incident. In addition, where a plaintiff has been injured as the consequence of the actions of an

unknown member of a collective body, identification of the responsible party may be impossible

without pretrial discovery.”) (citing Brooks, 578 F.3d at 582; Rodriguez v. Plymouth Ambulance

Serv., 577 F.3d 816, 821 (7th Cir. 2009)); Vavaris v. Delia, 1996 WL 521287, at *2 (N.D. Ill.

Sept. 11, 1996) (“Although [the plaintiff] does not currently possess enough information to make

specific allegations against each officer, the complaint effectively puts the officers on notice of

the general claims against them and the circumstances from which the claims arise.”); Duarte v.

City of Chicago, 1990 WL 165302, at *1 (N.D. Ill. Oct. 25, 1990) (declining to require plaintiffs

to plead which of many individual officers committed each act because the plaintiffs “did not

know the identities of the officers at the time of the incident,” making it “unreasonable to expect

more specific allegations until the parties have conducted discovery”).

       The cases cited by Defendants do not support their argument that for fabrication and

Brady claims, Rule 8 requires complaints to allege the specific acts conducted by each individual

defendants. See Engel v. Buchan, 710 F.3d 698 (7th Cir. 2013) (observing that conclusory

allegations alone is not sufficient but that “legal conclusions can provide the framework of the

complaint” if they are “supported by factual allegations,” and in the case at hand where the

complaint describes in detail how the defendants framed plaintiff, ignored his claims of

innocence, and describes plaintiff’s prosecution, conviction, and how and why his conviction

was overturned, the complaint “easily contains enough specific factual allegations to state a

plausible claim for violation of his due-process rights under Brady”) (citing Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009); Atkins v. Hasan, 2015 WL 3862724, at *2 (N.D. Ill. June 22, 2015)

(acknowledging that in certain cases, referring to “the defendants” adequately pleads personal

involvement, but not in the instant case, where the plaintiff did not allege that all the defendants

committed certain acts, but that the alleged acts could have been committed by defendants or


                                                  7
   Case: 1:18-cv-06829 Document #: 111 Filed: 05/10/19 Page 8 of 15 PageID #:506



other unidentified individuals); Bank of America, N.A. v. Knight, 725 F.3d 815 (7th Cir. 2013)

(affirming dismissal because the bank, suing various groups of individuals with varying roles,

alleged that someone looted from the corporation without any details about who did what; thus,

the complaint fails to “propound a plausible contention that a particular person did anything

wrong”; Grieveson v. Anderson, 538 F.3d 763 (7th Cir. 2008) (at summary judgement, “vague

references to a group of defendants, without specific allegations tying the individual defendants

to the alleged unconstitutional conduct, do not raise a genuine issue of material fact with respect

to those defendants.”). Defendants’ citation of these authorities is inapposite and dismissal of

Plaintiff’s fabrication and Brady clams are not warranted.

       B.       Defendants Iasparro, Olson, Pozzi

       Defendants Iasparro, Olson, and Pozzi acknowledge that the amended complaint makes

individual allegations relating to their actions and contribution to Plaintiff’s wrongful conviction

but complain that those allegations alone are not sufficient to meet the pleading requirements

under Rule 8. (Doc. 101 pp. 6-7). This argument is rooted in the refusal to acknowledge what is

plainly set forth in the complaint: that all of the individual officers were involved in the coercion

of Plaintiff’s false confession, and participated in the fabrication and withhold of exculpatory

evidence. See, supra, Section I(A). The allegations of these Defendants’ role in Plaintiff’s

wrongful conviction as stated in the compliant are more than adequate under Rule 8.

              i.   Defendants Olson and Pozzi

       Plaintiff voluntarily went to the Winnebago Public Safety Building when he learned that

the Rockford Police was looking for him. (Doc. 88 ¶39). He provided the Defendant Officers

with information that would help with their investigation, including admitting that he owned a

TEC 22 handgun. Id. ¶47. In order to booster their case against Plaintiff, the Defendant Officers

– including Olson – created lies about the interrogation. Id. ¶74. The Defendant Officers claimed


                                                  8
   Case: 1:18-cv-06829 Document #: 111 Filed: 05/10/19 Page 9 of 15 PageID #:507



that Plaintiff told them that he owned a TEC 25 and because they had never heard of such a

model, Defendant Olson called a gun shop. Id. The complaint alleges that Defendant Olson

learned from the gun shop that a TEC 25 and TEC 22 did not look alike. Id. The police report

states that “they knew [Plaintiff] was lying” because of this. Id. In light of the allegations

directed at all the individual defendant officers (including Olson) and the specific allegations

against Defendant Olson, the amended complaint gives Olson sufficient notice of the claims

asserted against him.

       Likewise, the amended complaint puts Defendant Pozzi on notice of the claims against

him and the circumstances from which the claims arise. As mentioned above, on the same night

the Defendant Officers interrogated the Plaintiff, they also coerced Lynn Hollingshed into

signing a false statement, implicating Plaintiff in the shooting. See, supra, pp. 6. Defendant Pozzi

had previous interactions with Hollingshed and knew that Hollingshed was potentially facing

criminal charges for a shooting incident. (Doc. 88 ¶80). Defendant Pozzi was the detective

investigating that shooting. Id. Either he and/or the other individual defendant officers pressured

Hollingshed to make statements about the Plaintiff that they knew were false. Id. ¶¶76, 81.

Neither Defendant Pozzi or any of the other defendant officers disclosed to Plaintiff or his

defense attorney about Hollingshed’s potential charges or the fact that they had manufactured

Hollingshed’s statement. Id. ¶83. The Defendant Officers sat idle when Hollingshed provided

false testimony at Plaintiff’s criminal trial. Id. ¶¶86-87. All of which, caused Plaintiff to be

arrested, detained, prosecuted, and convicted of a crime that he did not commit. Id. ¶84. Plaintiff

does not need to allege all the circumstances surround the false witness statement; it would be

impossible for him to know all the circumstances without the benefit of discovery. Avery v. City

of Milwaukee, 847 F.3d 433, 443-444 (7th Cir. 2017) (“[T]he material question is whether Avery

was aware of the impeachment evidence. . . Avery knew that the informants’ statements were


                                                  9
  Case: 1:18-cv-06829 Document #: 111 Filed: 05/10/19 Page 10 of 15 PageID #:508



false, but he did not know about the pressure tactics and inducements the detectives used to

obtain them. And he did not know that Kimbrough had in fact recanted his statement just before

trial but was told that he “had to” testify. In other word, he did not have the evidence that could

help him prove that the informants’ statements were false.”); Newsome v. McCabe, 256 F.3d

747, 753 (7th Cir. 2001) (Brady theory viable where police officers withheld information about

the manner in which they improperly influenced eyewitnesses). Plaintiff has met the

requirements of Rule 8 and provided enough detail about Defendant Pozzi’s involvement such

that his argument for dismissal is baseless.

             ii.   Defendant Iasparro

       Defendant Iasparro argues that “the sole allegations particular to [him]” are that he was a

Rockford police officer, and that he failed to disclose during his testimony how he obtained the

false confession from Plaintiff and coerced Hollingshed into making false incriminating

statements against the Plaintiff. (Doc. 101 ¶¶ 3-4). This argument is premised on ignoring all of

the allegations concerning all of the Defendant Officers’ participation in Plaintiff’s unlawful

interrogation and fabrication of his confession, and in Hollingshed’s coerced and false statement

against the Plaintiff. As discussed above, Plaintiff has included Defendant Iasparro in all his

allegations about the circumstances with respect to his fabricated confession and the

manufactured evidence used against him that resulted in his wrongful detention, prosecution, and

conviction. Defendant Iasparro grumbles at the fact that the amended complaint does not explain

“when/how Iasparro is alleged to have extracted a false statement from Plaintiff, or … how he

allegedly coerced Hollingshed, or … how he knew that John Horton was not the killer. Id. at ¶4.

At this stage of litigation, however, Plaintiff is not expected to be able to identify which officers

committed which acts. Patterson v. Burge, 328 F. Supp. 3d 878, 887-88 (N.D. Ill. 2004)

(“Federal notice pleading rules do not require [the plaintiff] to provide detailed explanations of


                                                  10
  Case: 1:18-cv-06829 Document #: 111 Filed: 05/10/19 Page 11 of 15 PageID #:509



how each particular defendant caused each of his injuries.”). “It would be patently unfair and

illogical to force such a person to identify which of [multiple] officers committed the act before

taking discovery.” Wilson v. City of Chicago, No. 09 C 2477, 2009 WL 3242300, at *2 (N.D. Ill.

Oct. 7, 2009); see also, Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir.

2009) (noting that where a plaintiff has been injured “as the consequence of the actions of an

unknown member of a collective body, identification of the responsible party may be impossible

without pretrial discovery” and that this is “not by itself a proper ground for dismissal”).

       The second argument Defendant Iasparro makes is that he entitled to absolute immunity

for the testimony he gave as a witness. (Doc. 101 ¶5). Iasparro is correct that Briscoe v. LaHue,

460 U.S. 325, 332-33 (1983), and Rehberg v. Paulk, 566 U.S. 356, 368-69 (2012), respectively,

establish testimonial immunity. But as the Supreme Court and Seventh Circuit have said

repeatedly, testimonial immunity does not extend to pre-trial acts of fabrication that are then

presented by way of testimony at trial. Rehberg, 566 U.S. at 370 n.1; Avery v. City of Milwaukee,

847 F.3d 433, 441-43 (7th Cir. 2017) (denying absolute immunity to officers who testified about

the fabricated confession because “[w]hen the detectives falsified their reports of a nonexistent

confession, it was entirely foreseeable that this fabricated ‘evidence’ would be used to convict

[the § 1983 plaintiff] at trial for [the] murder. That was, of course, the whole point of concocting

the confession.”); Fields v. Wharrie, 740 F.3d 1107, 1110-13 (7th Cir. 2014) (denying absolute

immunity to prosecutor who plaintiff alleged fabricated evidence because “[i]t may seem

difficult to understand why a prosecutor who, acting in an investigative role before judicial

proceedings against a criminal defendant began, coerced a witness or fabricated testimony,

intending that it be used against the defendant and knowing that it would be used against shim

should be excused from liability…”.




                                                  11
  Case: 1:18-cv-06829 Document #: 111 Filed: 05/10/19 Page 12 of 15 PageID #:510



       Also instructive is Garcia v. Hudak, 156 F.Supp.3d 907 (N.D. Ill. 2016), where, like in

this case, all of the evidence against the plaintiff were fabricated by the defendant officers. Under

those circumstances, the court rejected the defendant officers’ argument, explaining that absolute

immunity does not extend to withholding exculpatory evidence:

       The Individual Defendants did not falsely testify about the facts in the criminal
       matter. Instead, they fabricated a new reality—one in which Plaintiff possessed
       narcotics with the intent to distribute them—then testified accordingly. This alleged
       behavior deprived Plaintiff of his right to receive Brady material and consequently,
       the Individual Defendants are not entitled to absolute immunity for their role as
       witnesses in Plaintiff's criminal case. In sum, the Court finds that . . . the Individual
       Defendants are not entitled to absolute immunity for their witness testimony.

Id. at 917. Plaintiff alleges that Iasparro, along with the other individual defendants, participated

in the fabrication of Plaintiff’s confession and Lynn Hollingshed’s false statement that were used

to obtain Plaintiff’s arrest, detention, and conviction. Iasparro’s failure to disclose the

exculpatory evidence at trial – including the use of various kinds pressures and tactics to obtain

the fabricated evidence – strips away any testimony immunity that may otherwise have been

afforded to him. Thus, there is no basis for dismissal of Iasparro from this lawsuit.

II.    Plaintiff’s Federal Conspiracy Claim Against the Defendants Should Not Be
       Dismissed.

       Defendants’ argument for dismissal of Plaintiff’s federal conspiracy claim is based on a

fundamental misreading of both the amended complaint and the law. For starters, Plaintiff seeks

redress for conspiracy under 28 U.S.C. §1983, and not §1985 as Defendants have argued.

Compare (Doc. 88 ¶¶153-159) with (Doc. 101 p.7). To state claim under §1983 for civil

conspiracy, a plaintiff must allege facts which the Court may reasonably infer that there was “(1)

an express or implied agreement among defendants to deprive plaintiff of his or her

constitutional rights and (2) actual deprivations of those rights in the form of overt acts in

furtherance of the agreement.” Scherer v. Balkema, 840 F.2d 437, 441 (7th Cir. 1988).



                                                   12
  Case: 1:18-cv-06829 Document #: 111 Filed: 05/10/19 Page 13 of 15 PageID #:511



       Plaintiff has sufficiently pled facts that give his conspiracy claim substantive plausibility.

The Defendant Officers interviewed several individuals the same night they extracted the false

confession from Plaintiff. (Doc. 88 ¶¶57-58, 79). Some interviewed the Plaintiff, while other

Defendant Officers interviewed the Plaintiff’s brother, Larry Horton, Buddy English (the true

perpetrator), and Lynn Hollingshed. Id. Defendant Officers used Larry Horton and Buddy

English to manipulate Plaintiff into reciting their version of events. Id. ¶¶57-60. Despite several

witnesses reporting that English was the one responsible for the shooting and knowing that

English gave a false alibi, the individual Defendants fabricated evidence against Plaintiff,

causing his wrongful conviction. Id. ¶¶56-58, 91-92. Given these well-pleaded facts are accepted

as true, it is reasonable to infer that the Defendant Officers met throughout the night and

conspired to deprive Plaintiff of his due process and liberty rights, and Plaintiff should be

permitted to move forward with this claim.

       As with respect to the law, Defendants’ argument that Plaintiff’s conspiracy claim should

be dismissed because the Defendants were all state actors is without merit. Citing to 28 U.S.C.

§1985(3), Defendants contend that recovery is only available “from a private actor who has

conspired with state actors.” (Doc. 101 p.7). The amended complaint, however, makes clear that

Plaintiff brings his conspiracy claim under §1983, not §1985. (Doc. 88 ¶¶153-159). Under

§1983, the Defendants cannot escape liability just because they were state actors. “Nothing in the

statute’s text compels such a conclusion.” Boothe v. Sherman, 66 F.Supp.3d 1069, 1077 (N.D.

Ill. 2014). “[M]any Seventh Circuit decisions have taken for granted that a §1983 conspiracy

claim is viable even where all defendants are state actors.” Id. (citing Lewis v. Washington, 300

F.3d 829, 835 (7th Cir.2002) (reversing the district court's dismissal of a §1983 conspiracy claim

against only state actor defendants); Ryan v. Mary Immaculate Queen Ctr., 188 F.3d 857, 860

(7th Cir.1999) (implicitly assuming the availability of a §1983 conspiracy claim against only


                                                  13
  Case: 1:18-cv-06829 Document #: 111 Filed: 05/10/19 Page 14 of 15 PageID #:512



state actor defendants); Jones v. City of Chicago, 856 F.2d 985, 992–93 (7th Cir.1988) (affirming

a jury verdict finding a §1983 conspiracy among only state actors)).

        The cases cited by Defendants are easily distinguishable. Three of the five cases cited in

Defendants’ brief involved claims under or was analyzed under §1985. See Odogba v. Wisconsin

Dep’t of Justice, 22 F.Supp.3d 895 (E.D. Wis. 2014); Fairley v. Andrews, 578 F.3d 518 (7th Cir.

2009); Scott v. City of Chicago, 619 Fed.Appx. 548 (7th Cir. 2015)(As explained in Wheeler v.

Piazza, 364 F. Supp. 3d 870, 881 n.7, (N.D. Ill. 2019), “the discussion in the Seventh Circuit's

order prior to its pronouncement regarding conspiracy claims against public employees alone,

seems to suggest that the court of appeals assumed that Plaintiff was seeking to state a

conspiracy claim under §1985. See Scott, 619 F. App'x at 548 (“A conspiracy between private

parties and state actors authorizes suit against the private parties in federal court.”)”).

        As to Logan v. Wilkins and Hoskins v. Poelstra, the courts observed that the conspiracy

claims only mattered to the private defendants because the other defendants “are state actors, and

thus amenable to suit under 42 U.S.C. §1983, by virtue of their offices.” Logan, 644 F.3d 577,

583 n.1 (7th Cir. 2009); Hoskins, 320 F.3d 761, 764 (7th Cir. 2003). “But saying that a §1983

conspiracy charge is unnecessary or duplicative is not the same as saying that it is prohibited.”

Boothe, 66 F.Supp.3d at 1077. “There is no rule preventing a plaintiff from alleging multiple

legal theories as bases for recovering on a single injury, particularly at the pleading stage.” Id. at

1077-78. “In fact, recent decisions from the Seventh Circuit and this district suggest that a

plaintiff may simultaneously pursue substantive and conspiracy claims under §1983.” Wheeler,

364 F.Supp.3d at 880-81 (N.D. Ill. 2019) (citing examples: Daugherty v. Page, 906 F.3d 606

(7th Cir. 2018) (concluding plaintiff had produced inadequate evidence to defeat summary

judgment on his §1983 conspiracy claim against state officials, but noting that the district court

had erred in granting summary judgment against him on his First Amendment retaliation claim);


                                                   14
  Case: 1:18-cv-06829 Document #: 111 Filed: 05/10/19 Page 15 of 15 PageID #:513



Serrano v. Guevara, 315 F.Supp.3d 1026, 1039 n.12 (N.D. Ill. 2018) (declining to dismiss

conspiracy claims where they were based on surviving substantive claims)). Given that Plaintiff

pled his conspiracy claim under §1983 and the text of the statute does not limit liability to only

private actors, Defendants’ argument should be rejected.

                                         CONCLUSION

       For the foregoing reasons, Defendants’, other than Defendants Bruce Scott, Robert

Redmond, and the Estate of Howard Forrester, Motion to Dismiss (Doc. 101) should be denied.



                                              Respectfully Submitted,

                                              /s/ Cindy Tsai
                                              One of Plaintiff’s Attorneys
Arthur Loevy
Jon Loevy
Elliot Slosar
Cindy Tsai
LOEVY & LOEVY
311 North Aberdeen Street, 3rd Floor
Chicago, Illinois 60607
Tel: (312) 243-5900
Fax: (312) 243-5902
arthur@loevy.com
jon@loevy.com
elliot@loevy.com
cindy@loevy.com




                                 CERTIFICATE OF SERVICE

       I, Cindy Tsai, an attorney, on May 10, 2019, filed the foregoing, via CM/ECF, causing a
copy of it to be delivered to all counsel of record through electronic service.

                                              /s/ Cindy Tsai



                                                 15
